Title: General Orders, 20 September 1776
From: Washington, George
To: 



Head Quarters, Harlem Heights, Septr 20th 1776.
Spain.France.


As many of the Regiments that came last from New York have lost their Tents and cooking Utensils (not from any default of

their own, but want of teams, and vessels, to bring them of in time) by which means one part of the Army are greatly distressed, whilst the other part are comfortably supplied; the General earnestly advises and directs the Colonels and commanding Officers of such Corps as have not suffered, to store their men thicker in their tents, and lend all they can spare, to their suffering fellow-soldiers, ’till such time as others can be provided—The tents &c. are to be sent to Genl Spencer’s, at Mr Kartright’s house, who will cause them to be delivered to the regiments standing most in need of them, which regiments are to be answerable for them when called for.
The General hopes, that soldiers fighting in such a cause as ours, will not be discouraged by any difficulties that may offer; and informs them that the Grounds he now possesses are to be defended at all events; Any Officer, or Soldier therefore, who (upon the Approach, or Attack of the Enemy’s Forces, by land or water) presumes to turn his back and flee, shall be instantly Shot down, and all good officers are hereby authorized and required to see this done, that the brave and gallant part of the Army may not fall a sacrifice to the base and cowardly part, or share their disgrace in a cowardly and unmanly Retreat. The Heights we are now upon may be defended against double the force we have to contend with, and the whole Continent expects it of us: But that we may assist the natural strength of the ground, as much as possible, and make our Posts more secure, the General most earnestly recommends it to the commanding Officers of every Brigade, and Regiment, to turn out every man they have off duty, for fatigue, and apply to Col. Putnam for tools, and directions where and how to work—This Measure is also earnestly recommended to the men, as it will tend greatly to their own security & ease, as the Guards will be lessened in proportion as the grounds get strengthened.
Genl Green is to appoint some careful officer at Burdett’s ferry to examine passengers, and see that none come over but such as have proper passes—Genl Mifflin is to do the same on this side, to prevent disaffected, or suspected persons, from passing—If Capt: Johnson, and the other Gentlemen who were employed in this business, at New-York, incline to engage in it again, they are to have the preference given them.

The Colonels, or commanding officers of the Militia regiments, now in the service, may make out their Pay-Abstracts in order to receive payment—they will be particularly attentive in doing it, as the disorderly manner, in which many of those men, have left the service, will require the utmost care, to prevent impositions on the public; And the Congress having resolv’d, that all Continental Troops and the Militia going home from service shall restore all Continental Arms, and other property; and also all Ammunition remaining in their possession, at the time of their being about to return, or to have the value of it deducted.
The Guards will be relieved at four O’Clock this Afternoon, after which they are to be relieved constantly and regularly at Nine O’Clock every day.
The General desires that the Brigade Majors may attend him precisely at seven O’Clock to morrow morning, and account for the remissiness in their several departments, as he is determined to put up with no more negligence in office—He expects the punctual attendance of the whole.
Genl Wadsworth must look out a good person to do the duty of his brigade.
Commanding and other Officers of regiments, are to collect the horses straying about their Encampments, and send them to the Quarter-Master General or one of his Deputies—the Uses these horses may answer when properly employed, will be an inducement to every officer to exert himself.
The officers of the Guard at Kingsbridge to be careful, that no Soldiers take horses over the Bridge, tho’ such soldier should have a common pass. Every person riding without a saddle, is to be immediately taken up, and the horse sent to the Quarter Master ’till released by further Orders.
The scarcity of Fodder makes it necessary that no horses should come into Camp, but what belong to the Army; All Visitants therefore are to leave their horses beyond the Bridge, unless they obtain a special Order from some General Officer, or Commandant of a Brigade.
Genl Bell, Brigadier of the day, to meet the Guards at four O’Clock, on the parade, and report immediately, what Brigade Major fails of bringing his proportion of Guards, at the time.
